Citation Nr: 0941484	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  04-12 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cardiomyopathy to 
include as secondary to the Veteran's service-connected 
diabetes mellitus.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to May 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In April 2005, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge which took place at the RO.  
The Veteran waived initial RO consideration of new evidence 
submitted in conjunction with his hearing.  38 C.F.R. 
§ 20.1304(c).

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  Cardiomyopathy is not attributable to the Veteran's 
period of active military service; it was not manifested 
within the first post-service year; it was not caused or made 
worse by the Veteran's service-connected diabetes mellitus.




CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

2.  The Veteran does not have cardiomyopathy that is the 
result of disease or injury incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein; cardiomyopathy is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009); 38 C.F.R. § 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2003 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claims, any timing errors have been cured by 
the RO's subsequent actions.  Id.)  Specifically regarding 
VA's duty to notify, the notifications to the Veteran 
apprised him of what the evidence must show to establish 
entitlement to service connection, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the Veteran's claims.  The 
RO obtained the Veteran's service treatment records (STRs), 
service personnel records, obtained VA and private medical 
records, and provided examinations in furtherance of his PTSD 
and heart disability claims.  The RO also requested 
information from the National Personnel Records Center 
(NPRC), and the National Archives in an attempt to verify the 
Veteran's alleged stressor(s).

Lastly, the Board notes that when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are more than adequate, as 
the examinations were predicated on a reading of the STRs, 
and VA and private medical records in the Veteran's claims 
file, and considered all of the pertinent evidence of record, 
including the Veteran's lay statements regarding his belief 
that his heart condition was made worse by his diabetes 
mellitus, and his belief that he currently had PTSD related 
to military service.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion for the issues on appeal have been met.  38 C.F.R. 
§ 3.159(c)(4).  In summary, no duty to assist was unmet.

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic diseases, including cardiomyopathy, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2009).

Regarding service connection on a secondary basis, the Board 
notes that a disability that is proximately due to or the 
result of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  Further, additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en 
banc).  Establishing service connection on a secondary basis 
therefore requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.   In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
2006 change amounts to a substantive change in the 
regulation.  Given what appear to be substantive changes, and 
because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 
38 C.F.R. § 3.310 in effect before the change, which version 
favors the claimant.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.
PTSD

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(f).  However, where VA determines that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2009); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Evidence denoting participation in combat can include award 
of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.

The Veteran contends that he experiences PTSD resulting from 
his service in Vietnam.  He described two specific stressor 
incidents including a mortar attack at Tuy Hoa two weeks 
after the Veteran arrived in Vietnam (in early July 1971), 
and another incident where the helicopter the Veteran was 
flying in was hit, and the door gunner was injured.

Here, regardless of whether the Veteran engaged in combat 
with the enemy, or whether or not his claimed stressor can be 
independently verified, the salient point to be made is that 
the evidence of record does not contain a diagnosis of PTSD 
in accordance with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), and thus the first prong of the requirement for service 
connection for PTSD has not been met.  Specifically, the June 
2009 VA physician who examined the Veteran stated that there 
was insufficient clinical symptomatology to establish a 
diagnosis of PTSD, noting that the Veteran did not meet the 
DSM-IV criteria for PTSD.  S.A., M.D., explained that the 
Veteran did not complain or endorse certain key PTSD symptoms 
to be able to make a PTSD diagnosis.  Dr. A. rendered an Axis 
I diagnosis of depressive disorder, not otherwise specified, 
noting that it seemed to have started after his cardiac 
failure and the terrorist attacks on the World Trade Center 
in 2001.  Although Dr. A. noted that after the 2001 terrorist 
attacks, the Veteran began experiencing some PTSD symptoms, 
such as reliving his Vietnam experiences, she did not find 
that the Veteran had enough PTSD features to render an Axis I 
diagnosis of PTSD in accordance with DSM-IV.

Regarding the lack of PTSD symptomatology, Dr. A. stated that 
the Veteran had not shown significant social or occupational 
impairment as a result of any PTSD symptoms, noting that over 
the years, he had two fairly lengthy marriages and reported 
good relationships with his five children and current spouse.  
Dr. A. also noted that the Veteran had long-term employment 
at Boeing until his cardiac failure and other health problems 
prevented his continued employment.  On examination, Dr. A. 
found that the Veteran was oriented to person, place and 
time, he had no impairment of thought process or 
communication, no evidence of inappropriate behavior, or 
impaired impulse control, no suicidal or homicidal ideation, 
and no obsessive or ritualistic behavior that interfered with 
routine activities.  Further, his rate and flow of speech was 
normal, he was able to maintain minimal personal hygiene, and 
in terms of delusions and hallucinations, the Veteran noted 
that sometimes he heard other people talking to him, but in 
general, he thought these were his own thoughts.  Although 
the Veteran noted panic attacks, he stated that it was due to 
anxiety over his diabetes.

Dr. A. explained that the only time the Veteran sought 
psychiatric treatment was in 2001/2002 after his cardiac 
failure which caused him to become depressed.  She noted that 
the Veteran did not meet the full criteria for PTSD when he 
was seen in the VA mental health clinic or when he was seen 
in the VA PTSD intake clinic.  In fact, Dr. A. noted that 
both clinicians gave the Veteran a diagnosis of severe major 
depressive disorder.  Dr. A. explained that the only place 
the Veteran had PTSD given as a diagnosis was a number of 
years ago at the Wichita Vet Center, but noted that the PTSD 
diagnosis was given without the full PTSD criteria listed and 
endorsed by the Veteran, and was given by a master's level 
social worker.  In summary, Dr. A. noted that in addition to 
her examination, the Veteran had been evaluated in the VA's 
Mental Health Clinic and the PTSD clinic, and he did not meet 
the full criteria for a diagnosis of PTSD.  She stated that 
he had never received psychiatric treatment for PTSD, by 
medication management or individual or group therapies, since 
he did not meet the criteria for PTSD.

As discussed by Dr. A. in the June 2009 VA examination, 
throughout the years, the Veteran has consistently been 
diagnosed by VA clinicians at the Mental Health Clinic and 
the PTSD intake clinic with a severe depressive disorder 
related to his physical problems and finances, rather than 
PTSD.  Specifically, a January 2002 PTSD intake examiner 
diagnosed the Veteran with major depression, noting the onset 
of depression following hospitalization due to an episode of 
congestive heart failure in January 2001.  The examiner did 
not diagnose the Veteran with PTSD, noting that the Veteran 
denied experiencing intrusive thoughts related to his 
military experience.  Further, progress notes from the Mental 
Health Clinic dated in February 2002, and July 2002 both 
noted a diagnosis of severe major depression stating that the 
Veteran was worried about his dwindling finances.  Mental 
Health Clinic records do not contain a diagnosis of PTSD.  
See Outpatient treatment records from the Wichita VA medical 
center (VAMC). 

The only diagnosis of PTSD in the record was provided by 
L.H., a licensed medical social worker (LMSW) at the Wichita 
Vet Center, who assessed the Veteran with PTSD, but did not 
describe any PTSD symptomatology or render a diagnosis in 
accordance with DSM-IV.  In fact, the only symptomatology 
mentioned in the progress notes from the Wichita Vet Center 
dated from October 2000 through December 2002, were related 
to the Veteran's anger problem.  No other symptoms indicative 
of PTSD were discussed or endorsed by either the Veteran or 
the social worker.  

Finally, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the scope 
of a mental health disability claim includes any psychiatric 
disability that may reasonably be encompassed by a Veteran's 
description of the claim, reported symptoms, and the other 
information of record. See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (per curiam).  It is not proper to adjudicate the 
varying diagnoses as separate claims; rather, one must weigh 
and assess the nature of the current condition the Veteran 
suffers from when determining the breadth of the claim before 
VA.  Clemons, 23 Vet. App. at 6.  In this case, when the 
Veteran filed his claim in December 2002, he specifically 
identified PTSD as the claimed disability.  However, 
according to Clemons, the analysis of the scope of the 
Veteran's claim does not end with that statement.  With 
consideration of identified symptoms and information and 
evidence received by VA, the Veteran's claim is not limited 
solely to PTSD.  Here, VA treatment records reflect a 
diagnosis of major depressive disorder, and the June 2009 VA 
examiner rendered an axis I diagnosis of depressive disorder, 
NOS.

However, after considering the Veteran's diagnosis of 
depressive disorder, the Board finds that there is no 
indication that it is related to military service.  Symptoms 
or complaints related to depression were not noted in the 
STR's and the Veteran was not diagnosed with depression until 
2001.  Most significantly, as noted above, several different 
clinicians have attributed the Veteran's depression to his 
cardiac problems and his financial difficulties, rather than 
to his military service.  Specifically, a January 2002 PTSD 
intake examiner diagnosed the Veteran with major depression, 
noting the onset of depression following hospitalization due 
to an episode of congestive heart failure in January 2001.  
Progress notes from the Mental Health Clinic dated in 
February 2002, and July 2002 both noted a diagnosis of severe 
major depression stating that the Veteran was worried about 
his dwindling finances.  Lastly, the June 2009 VA examiner 
also attributed the Veteran's depressive disorder to his 
cardiac failure, and the 2001 terrorist attacks.  

Although L.H., LMSW, in an October 2002 letter stated that 
the Veteran's depression was secondary to his combat 
experience, there is no indication that he examined the 
record, and he provided no rationale or supporting medical 
evidence for his assertion.  As such, the Board finds that 
L.H.'s statement is not entitled to any probative weight.  
(See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), 
where the Court found that a medical opinion which only 
contains data and conclusions, and is not supported by 
reasons or rationale is accorded no probative weight).  In 
sum, all the medical evidence of record beyond L.H.'s 2002 
statement which the Board does not find probative, points to 
the Veteran's non-service connected heart disability as the 
root of his depression. 

In conclusion, although the Board acknowledges the Veteran's 
belief that his experiences in Vietnam led to mental and 
emotional problems, the only diagnosed mental disability of 
record is a depressive disorder, which was found to be 
related to a non-service connected physical problem (a heart 
disability), and financial difficulties.  Therefore, without 
a diagnosis of PTSD, this claim must be denied.

Cardiomyopathy

The Veteran contends that his cardiomyopathy was caused or 
aggravated by his service-connected diabetes mellitus.

The record contains three separate opinions addressing the 
possibility of a connection between cardiomyopathy and 
diabetes mellitus.  A March 2003 VA examiner diagnosed the 
Veteran with uncontrolled diabetes mellitus type II, and 
cardiomyopathy, and opined that his diagnosis of 
cardiomyopathy was not likely related to diabetes mellitus, 
explaining that a current review of the literature was silent 
for the condition of cardiomyopathy as secondary to diabetes 
mellitus.

A March 2005 opinion by L.O., M.D., a private physician, 
noted that the Veteran had been a patient of his since 1977.  
Dr. O. opined that the Veteran currently had congestive heart 
failure, cardiomyopathy, hypertension, and diabetes mellitus, 
noting that his diabetes was a major contributor to his heart 
problems.  No explanation or rationale was provided.

The Veteran was afforded a VA heart examination in June 2009.  
After thoroughly examining the Veteran and reviewing the 
claims file, the examiner diagnosed the Veteran with a heart 
condition, including systolic and diastolic heart failure, 
and opined that the Veteran's heart condition was not caused 
by or the result of diabetes, noting that the Veteran 
developed his heart condition in 1999 or 2000 which was 
before or at the same time as the diagnosis of diabetes in 
2000.  The examiner explained that currently the Veteran had 
combined systolic and diastolic heart failure, and had a long 
standing history of high cholesterol since 1984 with a 
diagnosis of hypertension in 1987, which were as likely as 
not what had caused or each contributed to his heart 
condition.  The examiner reasoned that both hypertension and 
high cholesterol were diagnosed before diabetes mellitus, and 
therefore, could not be caused or aggravated by his diabetes 
mellitus.  The examiner noted that the Veteran's diabetes had 
not been very well controlled since 2002, however, his past 
and continued current history of hypertriglyceridemia, 
smoking and hypertension were greater risk factors for 
further aggravation of his coronary artery disease (CAD), 
then his diabetes mellitus.

After examining all the medical evidence, the Board finds 
that the Veteran's cardiomyopathy was not caused or 
aggravated by his service-connected diabetes mellitus.  In 
this case, both the March 2003 and June 2009 VA examiners 
opined that the Veteran's cardiomyopathy was not caused or 
aggravated by his service-connected diabetes mellitus.  The 
rationales provided were that a current review of the 
literature was silent for the condition of cardiomyopathy as 
secondary to diabetes mellitus, (see March 2003 examination); 
and the June 2009 examiner explained that the Veteran 
developed his heart condition in 1999 or 2000 which was 
before or at the same time as the diagnosis of diabetes in 
2000.  The examiner reasoned that the Veteran had a long 
standing history of high cholesterol and hypertension, both 
of which were as likely as not what had caused or each 
contributed to his heart condition, not his diabetes 
mellitus.  The examiner stated that although the Veteran's 
diabetes had not been very well controlled since 2002, his 
past and continued current history of hypertriglyceridemia, 
smoking and hypertension were greater risk factors for 
further aggravation of his coronary artery disease (CAD), 
then his diabetes mellitus.

Although the record contains a March 2005 opinion by Dr. O. 
stating that the Veteran's diabetes mellitus contributed to 
his heart problems (cardiomyopathy and congestive heart 
failure), Dr. O. did not provide an explanation or analysis 
to support his opinion.  In this regard, the Board notes that 
in Nieves-Rodriguez v. Peake, supra, the Court found that a 
medical opinion which only contains data and conclusions, and 
is not supported by reasons or rationale is accorded no 
probative weight.  See also Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007), which held that a medical examination report 
must contain not only clear conclusions with supporting data, 
but also a reasoned medical explanation connecting the two.  
("[A] medical opinion ... must support its conclusion with 
an analysis that the Board can consider and weigh against 
contrary opinions.")  In this case, the Board finds that 
because the March 2005 medical opinion by Dr. O. contains 
only a conclusory opinion without any supporting data or 
medical explanation or analysis, it does not have probative 
value.  On the contrary, the June 2009 VA examiner, and the 
March 2003 examiner, both provided reasoned medical 
explanations for their opinions. 

Therefore, because the March 2003 and June 2009 opinions are 
the only opinions of record which are accorded probative 
weight, and both examiners opined that the Veteran's 
cardiomyopathy was not caused or aggravated by his diabetes 
mellitus, the Board finds that the Veteran's claim for 
service connection for cardiomyopathy secondary to his 
service-connected diabetes mellitus is denied. 

Regarding establishing service connection as directly related 
to military service, initially, the Board notes that the 
Veteran himself is not asserting that his cardiomyopathy is 
directly related to his time spent on active duty, rather, as 
discussed above, he contends that his cardiomyopathy was 
secondary to his diabetes mellitus.  In any event, the March 
1970 entrance examination and June 1973 discharge examination 
both contain a normal clinical evaluation for the Veteran's 
heart, and an October 1979 cardiovascular examination was 
normal, showing regular heart sounds and rhythm, and no 
murmurs.  Further, the first post-service indication of a 
heart disability is not until 2001, over 25 years after 
discharge, and there is no lay evidence showing continuity of 
symptomatology since discharge.  Lastly, the record does not 
contain a medical opinion attributing the Veteran's currently 
diagnosed cardiomyopathy directly to his time spent on active 
duty.

In summary, the Board finds that service connection for 
cardiomyopathy on a direct basis is not warranted because the 
STRs do not show that the Veteran experienced heart problems 
while on active duty, and the first documented post-service 
indication of cardiomyopathy was over twenty five years after 
military service, which is a considerable lapse in time 
between service and the initial post-service diagnosis.  
Lastly, the record does not contain medical evidence 
establishing a nexus between the Veteran's currently 
diagnosed cardiomyopathy and his active duty service.

There is no indication that cardiomyopathy was shown during 
the one-year presumptive period, as the record shows that the 
Veteran's cardiomyopathy began in 2001, over twenty five 
years after his discharge from the military.  Based on the 
above analysis, the Board finds that service connection for 
cardiomyopathy is not warranted on a direct or presumptive 
basis.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
these service connection claims.  


ORDER

Service connection for PTSD is denied.

Service connection for cardiomyopathy to include as secondary 
to the Veteran's service-connected diabetes mellitus is 
denied.









REMAND

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2008).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
McLendon, the Court noted that the third prong of 38 C.F.R. § 
3.159(c)(4)(I), requiring that the evidence of record 
"indicate" that the claimed disability or symptoms may be 
associated with service, establishes a low threshold.  See 
also Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Here, the record contains a March 2003 VA general medical 
examination noting that the Veteran was disabled due to 
uncontrolled diabetes mellitus type II, and cardiomyopathy.  
A February 2003 Social Security Administration (SSA) decision 
found that the Veteran was disabled since January 2001, 
noting severe impairments which included cardiomyopathy and 
diabetes mellitus.  Further, a June 2009 VA mental disorders 
examination noted that the Veteran was unemployable from a 
physical standpoint.

The medical evidence of record demonstrates that the Veteran 
is currently unemployable due to physical disabilities.  What 
is unclear is whether he is unemployable due solely to his 
service-connected diabetes mellitus or whether it is his non-
service connected heart problems which render him 
unemployable.  In this case, as noted in the preceding 
paragraph, because there is some medical evidence of record 
indicating that the Veteran's diabetes mellitus may result in 
unemployability, the Board finds that the evidence of record 
is sufficient to trigger the requirement of a VA examination.  

As such, the Board finds that a remand is necessary to obtain 
a VA examination as to the severity of the Veteran's service-
connected diabetes mellitus, and an opinion as to whether his 
service-connected diabetes mellitus results in 
unemployability.  The examiner should take into account that 
the ultimate question is whether the Veteran, because of his 
service-connected disability, is incapable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.
  
Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
diabetes mellitus examination to assess 
the severity of his currently diagnosed 
diabetes mellitus.  The examiner should 
comment on insulin requirements, diet 
restrictions and regulation of 
activities.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Further, taking 
into consideration the severity of the 
Veteran's service-connected diabetes 
mellitus, the examiner should offer an 
opinion as to whether the Veteran's 
service-connected diabetes mellitus 
renders him unemployable.  In making an 
assessment as to whether the Veteran is 
capable of obtaining or retaining gainful 
employment, the examiner should only take 
into account his service-connected 
disability (specifically diabetes 
mellitus), and not consider non-service 
connected disabilities (which include his 
heart disability).

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The AOJ 
should make sure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to an evaluation of the severity 
of the Veteran's diabetes mellitus, in 
addition to an opinion as to whether his 
diabetes mellitus renders him 
unemployable.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.
2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



               ______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


